Citation Nr: 1234341	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, continued a noncompensable rating for the Veteran's service-connected hearing loss of the left ear and denied service connection for PTSD.  Jurisdiction over the claims file is currently held by the RO in Manchester, New Hampshire. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Manchester RO.  The Veteran also testified before hearing officers at the RO in August 2009 and March 2010.  Transcripts of the hearings are of record.  

The issue of entitlement to service connection for hearing loss of the right ear has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered on the claims on appeal.  Upon remand, efforts must be made to obtain records of psychiatric treatment from the Manchester Vet Center.  During the June 2012 hearing, the Veteran testified that he had undergone treatment with a counselor at the Vet Center from January to September 2010.  Records of this treatment are not currently contained in the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

With respect to the claim for an increased rating for left ear hearing loss, the Board finds that this claim is inextricably intertwined with the newly raised claim for service connection for right ear hearing loss.  Thus, the claim for service connection for right ear hearing loss must first be adjudicated by the AOJ before the Board can issue a decision regarding a compensable rating for left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  If necessary provide the Veteran a medical release form and request that he execute it to authorize VA to obtain medical treatment records from the Manchester Vet Center. 

2.  Obtain records of treatment from the Manchester Vet Center.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Adjudicate the claim for entitlement to service connection for hearing loss of the right ear.  If the claim is denied, inform the Veteran of his appellate rights.

4.  Then, readjudicate the claims for a compensable rating for hearing loss of the left ear and service connection for PTSD.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



